Case 4:20-cr-00142-SDJ-KPJ Document 38 Filed 07/01/20 Page 1 of 7 PageID #: 183




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 UNITED STATES OF AMERICA                      §
                                               §
 v.                                            §              No. 4:20-CR-142
                                               §              Judge Jordan
 DANIEL AUSTIN DUNN                            §
 a/k/a Whiskey.Tango10                         §
 a/k/a Osama bin Drinkin                       §
 a/k/a @SirAustinOfDunn                        §



            ______________________________________________________________

                         DEFENDANT’S RESPONSE TO
              GOVERNMENT’S MOTION FOR PROTECTIVE ORDER
            _____________________________________________________

 TO THE HONORABLE JUDGES OF SAID COURT:

         COMES NOW Defendant DANIEL AUSTIN DUNN, by and through attorney of

 record, Temani Adams, respectfully files this motion in response to the Government’s Motion

 for Protective Order and moves the Court to DENY the Government’s motion and as grounds

 would show:

                        I. PROCEDURAL HISTORY AND BACKGROUND

         The Government filed its Motion for Protective Order in this case on June 23, 2020. The

      Government claims that the discovery material in this case should be subject to a protective

      order because the material contains private personal identification information of individuals

      as well as law enforcement sensitive material.



                                                                                                  1
Case 4:20-cr-00142-SDJ-KPJ Document 38 Filed 07/01/20 Page 2 of 7 PageID #: 184




        On June 24, 2020, this Court issued an Order stating that “Defendant shall file an

    expedited response” no later than July 1, 2020. The instant motion is in response to this

    Court’s Order.

                               II ARGUMENTS AND AUTHORITIES

      Federal Rule of Criminal Procedure 16(d)(1) provides that, "[a]t any time the court may, for

 good cause, deny, restrict, or defer discovery or inspection, or grant other appropriate relief." FED.

 R. CRIM. P. 16(d)(1). Federal Rule of Criminal Procedure 16(d)(1) grants courts discretion to

 permit a party seeking a protective order to make its showing ex parte, and requires that such

 showing be placed under seal if a protective order is ultimately issued. FED. R. CRIM. P. 16(d)(1);

 See also United States v. Carriles, 654 F. Supp. 2d 557, 563-64 (W.D. Tex. 2009).

      Pursuant to Rule 16 (d)(1), as the party seeking a protective order, the Government bears the

 burden of showing good cause. See also United States v. Fallen, 498 F.2d 172, 175 (8th Cir. 1974);

 United States v. Isa, 413 F.2d 244, 248 (7th Cir. 1969); United States v. Carriles, 654 F. Supp. 2d

 557, 566 (W.D. Tex. 2009). Additionally, a court must consider whether the imposition of the

 protective order would prejudice the defendant. Carriles at 566.

      Defendant objects to the Government’s request for Protective Order because the Government

 has not cited to any legal authority or basis that would support its request for a protective order. The

 Government has not met its burden of showing good cause for the protective order. Furthermore,

 the Government has not isolated what discovery material contains private and personal information

 of individuals. The Government is essentially requesting a protective order simply because it wants

 one, and that is not a valid reason under the law. Additionally, the Government has not shown this

 Court why any personal identification information of individuals or law enforcement sensitive


                                                                                                       2
Case 4:20-cr-00142-SDJ-KPJ Document 38 Filed 07/01/20 Page 3 of 7 PageID #: 185




 material should be subject to a protective order at the expense of Defendant’s constitutional right to

 plan a full and competent defense.

      Without providing any legal authority to support its position, the Government’s Motion for

 Protective Order requests the following:

                a.  Defense counsel shall maintain the discovery material in
                   accordance with the terms of this protective order and shall use the
                   discovery material and shall use the discovery material solely and
                   exclusively in connection with this case (including the preparation,
                   trial, and, if necessary, appeals or other related legal proceedings)
                   and for no other purpose;
                b. Only the following individuals may access and view the discovery
                   material: (1) defense counsel; (ii) the defendant, for the sole purpose
                   of assisting in the preparation of their defense and only in the
                   presence and under the direct supervision of defense counsel; and
                   (iii) such members of defense counsel’s staff, defense expert
                   witnesses, and such members of defense counsel’s staff, defense
                   expert witnesses, and consultants as are necessary for the purpose of
                   preparing the defendant’s defenses, and only while the staff
                   members, expert witnesses, or consultants are operating under the
                   direct supervision and control of defense counsel;
                c. Defense counsel may print, copy, and/or duplicate discovery
                   material only if the printed items, copies and or duplicates, are kept
                   under the same control as the original discovery material;


 1.   Defendant objection to Section (b)(ii) of the Government’s request for protective order because

 it is impossible for the undersigned counsel and Defendant to comply with said orders. The United

 States and the Eastern District of Texas are in the midst of a pandemic. As of May 22, 2020,

 coronavirus disease, also known as COVID-19, has resulted in the deaths of 95,883 Americans.1




 1 https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html.


                                                                                                     3
Case 4:20-cr-00142-SDJ-KPJ Document 38 Filed 07/01/20 Page 4 of 7 PageID #: 186




 COVID-19 has no known cure or vaccine, and science about the virus that causes the disease is in

 its infancy.

      Defendant is currently detained in the Collin County jail. In an effort to minimize possible

 exposure to novel coronavirus COVID 19 to the facility, staff and inmates, and others, attorney

 visits at Collin County Jail are now non-contact and only after a screening. A non-contact attorney

 visit requires the attorney to speak with the client, in a small room, using a telephone, with a glass

 partition between the two.     There is no way Defendant can possibly review the electronic

 documents, the subject of the Government’s protective order, via the aforementioned set up

 currently utilized by Collin County Jail. "[T]he Constitution guarantees criminal defendants a

 meaningful opportunity to present a complete defense." Crane v. Kentucky, 476 U.S. 683, 690, 106

 S. Ct. 2142, 90 L. Ed. 2d 636 (1986). Requiring the Defendant and his counsel to comply with the

 Government’s request would necessarily impair Defendant’s opportunity to prepare a defense.

 2.   Defendant objects to Section b (iii) of the Government’s Motion which states in pertinent part:

 “(iii) such members of defense counsel’s staff, defense expert witnesses, and such members of

 defense counsel’s staff, defense expert witnesses, and consultants as are necessary for the purpose of

 preparing the defendant’s defenses, and only while the staff members, expert witnesses, or

 consultants are operating under the direct supervision and control of defense counsel.” This

 provision of the Government request for protection is vague and overly broad such that the

 undersigned counsel has no way of knowing what the Government defines as “direct supervision”

 or “control.”

      If the Government is requesting that the undersigned counsel be physically present when any

 of the individuals outlined here are reviewing the evidence, this requirement would place an


                                                                                                     4
Case 4:20-cr-00142-SDJ-KPJ Document 38 Filed 07/01/20 Page 5 of 7 PageID #: 187




 unnecessary burden and hardship on Defendant and compromise his efforts to prepare a defense

 strategy.

      Due to the highly contagious nature of COVID-19, many individuals the undersigned counsel

 would ordinarily engage in preparing a competent defense strategy, are now working remotely in

 order to maintain social distancing goals promulgated by the Centers for Disease Control and

 prevention safety guidelines. It will be virtually impossible for the undersigned to comply the

 Government’s request should this Court issue such an Order.

 3. For the same reasons outlined above, Defendant objects to Section c of the Government’s

 Motion which states “Defense counsel may print, copy, and/or duplicate discovery material only if

 the printed items, copies and or duplicates, are kept under the same control as the original discovery

 material.” As discussed supra, the unique circumstance presented by COVID-19, have changed the

 way the bureau of prisons, local jails, and most working citizens conduct business. Because of

 social distancing guidelines, remote distance work arrangements, and the Collin County jail rules,

 the Government’s requests for a Protective Order present a hardship and undue burden on the

 Defendant compromising his right to prepare a competent and full defense.




                                                                                                     5
Case 4:20-cr-00142-SDJ-KPJ Document 38 Filed 07/01/20 Page 6 of 7 PageID #: 188




                                III. PRAYER FOR RELEIF

        WHEREFORE, PREMISES CONSIDERED, Defendant Dunn by and through his

 attorney of record, Temani Adams, moves this Honorable Court to DENY the Government’s

 Motion for Protective Order.




                                                       Respectfully Submitted,

                                                        /s/ Temani M. Adams
                                                       Temani M. Adams
                                                       Attorney for Daniel Dunn
                                                       TX State Bar No: 24084778
                                                       NY State Bar No. 5753355
                                                       TEMANI ADAMS PLLC
                                                       3824 Cedar Springs Road, Suite 179
                                                       Dallas, TX 75219
                                                       (469) 288-0888 Phone
                                                       (469) 288-0888 Fax
                                                       Temani@TemaniAdamsLaw.com




                                                                                         6
Case 4:20-cr-00142-SDJ-KPJ Document 38 Filed 07/01/20 Page 7 of 7 PageID #: 189




                                CERTIFICATE OF SERVICE


        I hereby certify that on July 1, 2020 a true and correct copy of the foregoing

   instrument was electronically filed with the Clerk of the Court, using the CM/ECF System. A

   copy of this motion was forwarded by that system to counsel for all parties.



                                                             /s/ Temani Adams
                                                            Temani M. Adams




                                                                                                 7
